o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-117175-12 number release date uil 25d the honorable john cornyn united_states senator providence tower sec_5001 spring valley road suite 1125e dallas texas attention ------------------ dear senator cornyn i am responding to your inquiry dated date on behalf of your constituent ------- --------------------------- -------------------------------------------------------- he requested information about a private_letter_ruling request submitted by someone else under sec_25d of the internal_revenue_code the code unfortunately sec_6103 of the code prevents me from disclosing any return or return_information including information about a private_letter_ruling request to anyone other than the taxpayer without proper written disclosure authorization therefore i cannot discuss any private_letter_ruling requests or even confirm whether our office has received a private_letter_ruling request from a particular taxpayer without his or her consent additionally if an individual taxpayer had requested a private_letter_ruling the private_letter_ruling would apply to only that individual we do not ordinarily issue letter rulings or determination letters on the tax consequences of a transaction for taxpayers who are not directly involved in the request for example a taxpayer cannot request a letter_ruling on the tax consequences of a transaction to a customer or client if the ruling does not address the taxpayer’s own tax status liability or reporting obligations because the customer or client is not directly involved in the letter_ruling request section dollar_figure of revproc_2012_1 i r b taxpayers generally cannot use or cite as precedent a written_determination such as a private_letter_ruling sec_6110 of the code so a company selling solar electric property cannot rely on a ruling we issue to a customer conex-117175-12 although i cannot discuss a different taxpayer’s tax treatment i can provide information about the issue raised by ------------- that i think will be helpful in general sec_25d of the code allows a taxpayer to take a personal tax_credit for purchasing and installing certain qualified residential energy efficient property including qualified solar electric property qualified solar electric property is property that uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer ------------- has described a situation in which solar units are used to generate electricity that is fed into the local utility grid rather than used directly in the taxpayer’s residence we are considering whether congress intended that a taxpayer that purchases solar electric property that connects to the local utility grid rather than directly to the taxpayer’s home should qualify for a sec_25d tax_credit the outcome of our decision will impact many taxpayers and we want to exercise care in making this decision we are committed to a comprehensive review and a prompt resolution of this issue at the conclusion of that review i am sorry that i cannot provide a more definitive response for ------------- but i hope this information is helpful if you have any questions about this matter please contact ------- ----------------------- at -------------------- or me at -------------------- for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries
